Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2020 has been entered. Claims 16-19 & 21-30 are currently pending.

Response to Amendment
Applicant’s submission filed 06/16/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 16-19 & 21-30 are currently pending. 
Response to Arguments
With regard to the drawing objection:
Applicant’s drawing submittal has been considered and approved. Fig. 1b addresses the limitation of Claim16 depicting transducer’s coupling surfaces pressed together.  The drawing objection is withdrawn.

With regard to the claim interpretation 112(f).
Applicant has amended Claim 16 to remove the means plus function language.  The 112(f) interpretation of the claims is withdrawn.
With regard to the claim objection:
Applicant has amended Claims 28 & 29 to resolve the grammatic order of the dependency of the claim.  Leading with the dependency of the claim improves readability and maintains a consistent presentation of the claims dependency.  The claim objection of Claims 28 & 29 is withdrawn.  

With regard to the 112(b) rejection:
Applicant has amended Claim 16 on the coupling to the transducers on a pipe which addresses the placing of the transducers on the pipe.  The 112(b) rejection of Claim 16 with regard to coupling on the pipe is withdrawn.

Applicant has amended Claim 28 to remove the term “taken into consideration” which resolves the ambiguity of the claim. The 112(b) rejection of Claim 28 is withdrawn.

Applicant has amended Claims 25-27 & 30 to resolve the clarity of the preamble to establish a method claim.  The 112(b) rejection of Claims 25-27 & 30 is withdrawn. 

However, Applicants response the clarity of the Claim 16 limitation “ascertaining a total transfer function, in that the first ultrasonic transducer and the second ultrasonic transducer are connected on their coupling surfaces with one another and the coupling surfaces are pressed against one another”, does not resolve the clarity of the limitation.  Applicant states the new Figure 1B shows the coupling of the transducers in a pre-installation step.  Applicant’s argument is not persuasive as Claim 16 only provides a description of the transducer arrangement of  pre-installation calibration of Figure 1B and does not provide claim language to the primary measuring transducer arrangement of (Fig. 1a & 1c) for ascertaining at least one pipe wall resonance frequency of a pipeline in the region of a measuring point.   The Claim 16 and its dependent claims is maintained.

With regard to 103 rejection:
Applicant argues the reference of Montegi does not teach the limitation “ascertaining the at least one pipe wall resonance frequency fres, in the region of the measuring point by evaluating the second transfer function Umeasuring point(f).  Applicant’s argument is not persuasive as Applicant argues the transfer function for ascertaining of the pipe wall resonance frequency.   In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., “Applicant's transfer function is an acoustic spectrum of amplitude vs. frequency”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. MPEP 2145 (VI).  Applicant in Claim 16 does not clearly delineate steps of installation set-up and steps of performing measurement of a pipe parameter.  The specification states the installation (calibration) step.

[0060 “Alternatively, the ascertaining of the transfer function of an ultrasonic transducer can also occur during start-up of the ultrasonic, clamp-on device at its location of use. To the extent that the clamp-on flow measuring device has two or more ultrasonic transducers, these can be held together. In such case, preferably the sound in-coupling surfaces, with which the transducers are placed on the pipe, i.e. the pipeline, lie against one another. In given cases, a centering adapter can be utilized. The evaluation unit ascertains, based on an emitted signal, e.g. a pulse, a total transfer function of the two ultrasonic transducers”].


Motegi teaches an installation (calibration) step where “a” and “s” resonance modes are ascertained (Fig. 7 depicts the modes from a received signal (e.g. second transfer function)) to establish an angle of incidence for positioning the two transducers [Col.2: lines 15-31]. Since Claim 16 does not claim the specifics of ascertaining the pipe wall resonance nor is there a claiming of whether the step occurs in an installation or measuring arrangement ,  Motegi  does discloses a step of “ascertaining the at least one pipe wall resonance frequency fres, in the region of the measuring point by evaluating the second transfer function Umeasuring point(f)”.  The 103 rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-19 & 21-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 recites the limitation “ascertaining a total transfer function, in that the first ultrasonic transducer and the second ultrasonic transducer are connected on their coupling surfaces with one another and the coupling surfaces are pressed against one another”, which is unclear since the installed first and second transducers on the pipeline are separated Applicant’s Fig. 1a and 1c first transducer 5a and second transducer 5b are separate). Examiner looks to the specification for the “coupling surfaces are pressed against one another as in Fig. 1b and finds it to be a pre-installation step [0060 to obtain a total transfer function by sending a signal through the combined coupling surfaces (bodies)]. The pre-installation step for determining a speed of sound velocity through the two coupling bodies which is the total transfer function. Examiner recommends citing a step of pre-installation set-
up prior to citing the limitation directed to the configuration of Figure 1b. Then after citing the pre-installation limitation, a step of installing the transducers set separately (Figure 1a & 1c) on 
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 & 21-22 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Motegi (US 4930358; “Motegi”) in view of Sinha (US 20180120269; “Sinha”) 
Claim 16.  Motegi discloses a method for ascertaining at least one pipe wall resonance frequency (Fig. 7 a1 mode and s1 mode) [Col. 2 lines 22-30: For this reason, on the receiving side, the receiving position is set so as to constantly detect the highest value, whereby other resonance modes high in energy transmittivity are frequently detected, so that considerable errors occur in the detected values] of a pipeline (Figs. 1 & 4: 3 pipe) in the region of a measuring point (Fig. 7 a1 mode and s1 mode found with a small angle of incidence ϴ3 (to improve the flow velocity calculation) which means the transducers must be angled and close to each other to produce a minimized angle) and [Col. 2 lines 7-24 a plurality of resonance modes (`a` mode of `s` mode of lamb wave) peculiar to the thickness of piping.  For this reason, on the receiving side, the receiving position is set so as to constantly detect the highest value, whereby other resonance modes high in energy transmittivity are frequently detected]  using a field device of process measurements technology (Fig. 1: overall system device with specifics in Fig. 4: transducers 1 & 2 including wedges at the closest setting to each other Lo) having at least a first ultrasonic transducer (Fig. 4: 1) and a second ultrasonic transducer (Fig. 4: 2), which are placed on the pipeline (Figs. 1 & 4: 3 piping) at the measuring point (Fig. 4: Lx) [Col. 5 lines 58-63], comprising steps as follows: providing a first function Utransducer(f) [Col. 4 line 65-67 & Col. 5 lines 1-15] of the first ultrasonic transducer (Fig. 4: 1) and the second ultrasonic transducer (Fig. 4: 2) located in the region of the measuring point (Fig. 4: Lx) [Col. 3 lines 45-52]; wherein the first ultrasonic transducer (Fig. 4: 1) and the second ultrasonic transducer (Fig. 4: 2) each comprise a coupling body (Fig. 4 coupling surface of 1 is wedge 1a and coupling surface of 2 is wedge 2a)with a coupling surface for contacting the pipeline  (Fig. 4: transducers 1 & 2 which include the wedges 1a an 2a are on the piping 3); wherein said step of providing the functions Utransducer(t) [Col. 4 line 65-67 & Col. 5 lines 1-15] occurs by ascertaining a total function ascertaining a total  function [Col. 5 lines 43-50 The total function of sound velocities across the two coupling wedges is C.sub.1 calculated in equation 1].  [Col. 5 lines 12-28 takes a measurement across one transducer or both transducers which have to be next to each other to obtain the full coupling length l1.and l1’ for both wedges coupling surfaces.  “Next, at the time before or after the above-described operations, the sound velocities C.sub.1 of the wedge members in the ultrasonic transducers are measured. There is no need for performing this every time the flow velocities are measured, and it may be performed as the occasion may demand. This signal travels through receiving circuit section 12 and signal selection means 13A and is delivered to timer means 13, where the propagation time t.sub.w, for example, is temporarily stored in first memory 14] in that the first ultrasonic transducer (Fig. 4: 1) and the second ultrasonic transducer (Fig. 4: 2) are connected on their coupling surfaces with one another and the coupling surfaces are pressed against one another [Fig. 3.  An accurate measurement across both coupling surfaces of the coupling bodies in contact with each other could be accomplished and the intent  sound velocities C.sub.1 of the wedge members in the ultrasonic transducers are measured. There is no need for performing this every time the flow velocities are measured, and it may be performed as the occasion may demand]  in that the first ultrasonic transducer (1) and the second ultrasonic transducer (2) are connected  [Note: connected in a pre-tuning step prior to installation separately on the pipeline]  [Col. 5 lines 4-11: the sound velocity in the wedge member, either one of the ultrasonic transducers 1 and 2 is connected to transmitting circuit section 11 (would have to be tin contact with each other to receive a sound velocity for the combined wedge] on ascertaining a received spectrum Urec(t) (Fig. 2 signal 1 & 2 in time domain) after transmission of an ultrasonic signal (Fig. 2 signals 1 & 2) [Col. 4 line 65-67 & Col. 5 lines 1-15]  ascertaining the at least one pipe wall resonance frequency fres [ For the preinstallation step the a mode and s mode lamb resonance waves for the thickness of a pipe are ascertained to establish an angle of incidence of the two transducers [Col. 2 lines16-36 the angle of directivity of the propagated ultrasonic wave approaches or includes one or two excitation conditions (determined by the angle of incidence) out of a plurality of resonance modes (`a` mode of `s` mode of lamb wave) peculiar to the thickness of piping.  For this reason, on the receiving side, the receiving position is set so as to constantly detect the highest value, whereby other resonance modes high in energy transmittivity are frequently detected ascertaining highest value in a calibration step to set the transducers and their angles of incidence] (Fig. 7: s1 mode flextrual a1 mode longitudinal resonance modes of high amplitude and tight Q values), in the region of the measuring point (Lx). 
Motegi does not explicitly disclose the implied but not distinctly claimed processing steps of measurement to ascertain the pipe wall resonance frequency where the functions are converted into the frequency domain to create transfer functions U(f) for the transmitting and receiving signals ascertaining a transmitted Utransducer(f) received spectrum Urec(f) from a received signal Urec(f) after transmission of an ultrasonic signal  and ascertaining the at least one pipe wall resonance frequency fres  ascertaining a second transfer function Umeasuring point(f) from the first transfer function Utransducer(f) of the first or the plurality of ultrasonic transducers and from the received spectrum Urec(f), wherein the second transfer function Umeasuring point(f) is characteristic for the measuring point, wherein the second transfer function Umeasuring point(f) is determined by the sound transmission behavior of the pipeline.

Sinha teaches a pair of ultrasonic transducers (Fig. 1: 12 & 14) on a pipe (18). Sinha further teaches the transmit signal Utransducer(t) is transformed using a Fourier transform conversion into Utransducer(f) (Fig. 3a)  time domain function converted into the frequency domain to create transfer functions Utransducer(f) (FIG. 3a) [0020:  FIG. 3A is a graph showing the amplitude modulation of a transmitted chirp signal of finite duration through the fluid as a function of time using the apparatus of FIG. 1 hereof]  for the transmitting of the ultrasonic signal [0020] and transforming the receiving signals Urec(t) ascertaining a received spectrum Urec(f) (Fig. 3b) [0020 FIG. 3B illustrates the frequency response of the transmitted signal (FFT of the time data) recorded by the receiver] from a received signal Urec(f) after transmission of an ultrasonic signal [0020] ascertaining the at least one pipe wall resonance frequency fres (Fig. 4 looking at amplitude of processed Utransducer(f) and Urec(f) signals)  ascertaining a second transfer function Umeasuring point(f)  [0036] from the first transfer function Utransducer(f) [0036 0036 processing the transmitted and received signals  DSP 20 uses both these input signals to the ADC to demodulate the amplitude variations to extract the variation in amplitude over time, and uses a frequency transform of the demodulated amplitude information to obtain a frequency spectrum] of the first or the plurality of ultrasonic transducers (Fig. 1: 12 & 14) and from the received spectrum Urec(f) [0036], wherein the second transfer function Umeasuringpoint(f) is characteristic for the measuring point [0037], wherein the second transfer function Umeasuring point(f) [0036 input placed into Fig. 4] is determined by the sound transmission behavior of the pipeline (Fig 4: depicts resonant frequencies of the pipeline 18) [0063 shows vertically displaced transducers, since the receiver can be disposed essentially anywhere on the pipe, because the receiver detects the resonance vibrations of the pipe as a single entity. In fact, both transducers have been located on the same side of the pipe, but vertically displaced for some measurements] & [0036-0037 & 0039]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sinha’s processing conversion of the time domain signals into the frequency domain and comparison of filtered an conditioned data transmit and receive transfer functions on Motegi  transmission and reception time domain signals  because comparing the transmit and receive data improves the analysis by providing a frequency spectrum of the signals in order to compare shift in frequency peaks or variation in amplitude RMS (root-mean-squared) value. The shift in peak frequency and the change in peak amplitude are functions of the internal contents improves the quality of the pipeline analysis [Sinha 0036].

Claim 17. Dependent on the method as claimed in claim 16.  Motegi further discloses said providing step of the first  function Utransducer(t) comprises a temperature  [Col. 8 lines 63-67 the wedge members of the ultrasonic transducers are accurately measured in advance, then, even if the sound velocity of the fluid in the piping is unclear, measuring of the flow velocity can be performed without requiring correction for temperature]; and an angle independent frequency response Attorney Docket No.: FL0784-WO Page 2 of 8said angular independence refers to the angle of incidence of the ultrasonic signal from the ultrasonic transducer into the pipeline [Col. 7: lines 60-67 & Col. 8 lines 1-15 not dependent on angle of incidence ϴ1 instead on beta and an angle of refraction].
Utransducer(t)  into the frequency domain to create an Utransducer (f) transfer function.

The limitation of converting from the time domain function to the frequency domain comparative transfer functions is taught with motivation to combine in the rejection of Claim 16.

Claim 18. Dependent on the method as claimed in claim 16. Motegi further discloses the field device (Fig. 1: overall system device with specifics in Fig. 4: transducers 1 & 2 including wedges at the closest setting to each other Lo) of process measurements technology has at least one non-transitory data memory (Fig. 1:  14 memory); and the first  function Utransducer (t) of the first or the plurality of ultrasonic transducers is stored callably [Col. 3 lines 42-52 and a memory means for storing these propagation times t.sub.d and t.sub.u and a mounting distance L.sub.x between the ultrasonic transducers] & [Col. 6 lines 40-50 data retrieved from memory14 for calculations] in the non-transitory data memory (14).  

Motegi does not explicitly disclose converting the transmitted signal Utransducer(t)  into the frequency domain to create an Utransducer (f) transfer function.

The limitation of converting from the time domain function to the frequency domain comparative transfer functions is taught with motivation to combine in the rejection of Claim 16.

Claim 21. Dependent on the method as claimed in claim 16. Motegi further discloses for a received signal Urec(t) (Fig. 2: 1 & 2) after transmission of an ultrasonic signal [Col. 4 lines 50-55: the ultrasonic wave emitted from the ultrasonic transducer 1 on the upstream side is divided into two, including a propagated wave A being propagated in the wall of the piping 3 and a propagated wave B traveling through the wall of piping 3 and being propagated into the liquid  a transmission of an ultrasonic signal by a sound producing element (1b) of the first ultrasonic transducer (1) occurs; the signal propagates [Col. 4 lines 35-40 . For this reason, an internal reflected wave being propagated in the wedge member 1A is adapted to return to the side of the ultrasonic vibration element 1B] at least through the ultrasonic transducer (Fig. 4:  1 to include the wedge 1a), at least twice through a pipe wall  (Fig. 4: whether the return signal back to Transducer 1 or transmission to transducer 2 the signal must go through the pipe wall twice) of the pipeline (3), through the measured medium (Fig. 4 fluid in pipe 3) and a second time through the first (Fig. 4: return signal to transducer 1 passes a second time through the first transducer) or through a second ultrasonic transducer (Fig. 4 reflected signal sent through to transducer 2), and is received  [Col. 5 lines 1-15] by the sound producing element (Fig. 4: 1a) of the first ultrasonic transducer (1) or by a sound producing element (2a) of the second ultrasonic transducer (2) as received signal (Fig. 2) [Col. 5 lines 1-15] and is converted into a received spectrum Urec(t) (Fig. 2)  [Col. 5 lines 1-15].  

Motegi does not explicitly disclose ascertaining a received spectrum Urec(f) from a Urec(t) (Fig. 2: 1 & 2).

The limitation of converting from the time domain function to the frequency domain comparative transfer functions is taught with motivation to combine in the rejection of Claim 16.

Claim 22. Dependent on the method as claimed in claim 16. Motegi further discloses a received signal Urec(t) after transmission of an ultrasonic signal [Col.4  lines 20-27], a transmission of an ultrasonic signal [Abstract]  by a sound producing element (1a) of the first ultrasonic transducer (1) occurs  [Col. 4 lines 60 -67 and Col. 5 lines 1-15].;  Page 3 of 8the signal propagates exclusively through the ultrasonic transducer (1)   [Col. 4 lines 60 -67 so that  through a pipe wall (3) of the pipeline (3 pipe entire system of the pipe) and through a second ultrasonic transducer (2), and is received  [Col. 4 lines 60 -67 and Col. 5 lines 1-15] by a sound producing element (2a) of a second ultrasonic transducer (2) as received signal (Fig. 2 received signals 1 & 2) [Col. 4 lines 60 -67 and Col. 5 lines 1-15].

Motegi does not explicitly disclose ascertaining a received spectrum Urec(f) from a received signal Urec(t) by converting into a received spectrum Urec(f).  

The limitation of converting from the time domain to the frequency domain to create comparative transfer functions is taught with motivation to combine in the rejection of Claim 16.

Claim 24. Dependent on the method as claimed in claim 16.  Motegi does not explicitly disclose the ascertaining of the pipe wall resonance frequencies fres in the region of the measuring point occurs by ascertaining the amplitude maxima of the amplitude spectrum of the second transfer function Umeasuring point (f).

Sinha teaches a pair of ultrasonic transducers (Fig. 1: 12 & 14) on a pipe (18). Sinha further teaches the ascertaining of the pipe wall resonance [0036 taking the time domain signals and convert them to frequency domain and filter and condition the data for display] (Fig. 4) frequencies fres in the region of the measuring point (Fig. 4) occurs by ascertaining the amplitude maxima of the amplitude [0043 GVF levels based on amplitude maximas] spectrum of the second transfer function Umeasuring point (f) [0043 This is possible because the frequency shift in the pipe structural resonance is due to mass loading. As the loading gets lower due to presence of gas, the resonance frequencies shift toward higher 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sinha’s amplitude analysis on compared and processed transfer function of the transmitted and received ultrasonic signal and setting identification levels and use the processing with Motegi’s evaluation unit and transmitted and received time domain signals because comparing the frequency domain transmit and receive data improves the analysis by providing a frequency spectrum of the signals to calculate the shift in peak frequency or variation in amplitude RMS (root-mean-squared) value that are functions of properties of the internal contents [Sinha 0036].


Claim19 is rejected under 35 U.S.C. 103 as being unpatentable over Motegi in view of Sinha and in further view of Sato (US 5280728” “Sato”).

Claim 19. Dependent on the method as claimed in claim 16. Motegi does not explicitly disclose:
1) a time domain Utransducer(t) converted to a transfer function Utransducer(f).

2)  a plurality of first transfer functions Utransducer(f) are provided for a number of temperatures or temperature ranges, and especially are stored in a non-transitory data memory.  

With regard to 1) The limitation of converting from the time domain to the frequency domain to Claim 16.

With regard to 2) Sato teaches a pair of ultrasonic transducers installed on a pipe to measure flow rate and flow velocity (Fig. 3).  Sato further teaches a plurality of first transfer functions (Fig. 6 show a summary correlation of the temperatures data stored) Utransducer(f) are provided for a number of temperatures [Col. 7 lines 10-25 temperature sensor 40 is mounted at a place near a pipe to be measured of the wedge section of an ultrasonic wave transducer and a temperature T.sub.R on the surface where the wedge contacts the pipe to be measured is directly monitored. An example of mounting with temperature sensor 40 is shown in FIG. 7] for temperature ranges, and especially are stored in a non-transitory data memory (Fig. 3: 17 memory) [Col. 5 lines 25-35].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sato’s temperature sensor and recording of signal data of different temperature points and processing to add to Motegi’s  evaluation unit  and pair of ultrasonic transducers because knowing the temperature properties of the materials increases the accuracy in determining flow rate and velocity calculations by compensating for the temperature induced changes in the speed of sound used in the calculations [Sato Col. 2 lines 52-62].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Motegi in view of Sinha and in further view of Liljencrants (Article Resonators and Q values ”Liljencrants” previously provided NPL). 

Claim 23.  Dependent on the method as claimed in claim 16.  Motegi does not explicitly 
1) the ascertaining of the second transfer function Umeasuringpoint(f),
of the first transfer function Utransducer(f) and the received spectrum transfer function  Urec(f).  

2)the ascertaining of the second transfer function Umeasuringpoint(f), which is characteristic for the measuring point, occurs by subtracting logarithmic amplitude spectra of the first transfer function Utransducer(f) at least of the first or a plurality of ultrasonic transducers located in the region of the measuring point from the received spectrum Urec(f). 
 
With regard to 1)   The limitation of converting from the time domain to the frequency domain to create comparative transfer functions is taught with motivation to combine in the rejection of Claim 16.

With regard to 2) Liljencrants teaches that the conversion of amplitude into decibel comparison reduces the scale for comparison and streamlines the power under the amplitude into a visual peaks for resonance determination that is easier to distinguish variable width, Q values [Section titled Logarithmic Scales and dB].  Which is a simple amplitude level to clearly display the amplitude of a resonance.  

LA = 20*log(A/A0) which is =
LA =20logA – 20logAo  a simple logarithmic ratio of signal out/signal in 
Umeasuringpoint(f) =20 log Urec(f) - 20log Utransducer(f)  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Liljencrant’s conversion of amplitude to a decibel scale with Motegi’s as modified by Sinha’s resonance determination because it improves the quality of ascertaining the resonance frequencies and frequency shifts by consolidating the overall power under the amplitude peak into comparable values [Liljencrant logarithmic scales and db].

Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Motegi in view of Sinha and in further view of Ao (US 20040123666; “Ao”).

Claim 25. Dependent on a method as claimed in Claim 16.  Motegi further discloses including an ultrasonic, flow measuring device (Fig. 1a) [Abstract The present invention relates to a method of and an apparatus for measuring flow velocity by using ultrasonic waves. Sound velocities of wedge portions constituting ultrasonic transducers provided at the upstream and the downstream sides of a piping] comprising at least the first ultrasonic transducer (Fig. 4: 1 first transducer) and an evaluation unit (Fig. 1 system with operational means 17), to which the first ultrasonic transducer (1) is connected (Fig. 1:  transducer 1 is connected to 17 operational means) and which is equipped for performing the method [Col. 5 lines 30-40 The respective data of the propagation times t.sub.d, t.sub.u and t.sub.w, which are stored in first memory 14, are immediately supplied to operational means 17. The flow velocity V which is calculated on the basis of equation (F-1) and specified in operational means 17 is adapted to be displayed by display means 18. Furthermore, the flow rate is calculated on the basis of the flow velocity V and the sectional area of the piping in operational means 17, and also displayed by display means 18. Main control section 19 controls a series of operations for these component means].  

Motegi does not explicitly disclose a clamp-on feature of the ultrasonic transducers.

Ao teaches a pair of clamp on transducers (Fig. 1: clamp-on transducers  11 & 12)[0040 Typical clamp-on flow measurement configurations 10, 10' are shown in FIGS. 1 and 2, where the configuration of FIG. 1 sometimes preferred for convenience and better accuracy. When transducer 12 serves as receiver, it receives acoustic energy launched by transducer 11] on a pipe (Fig. 1: 20 pipe) for measuring flow (Fig. 1: 14 flow).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ao’s clamp-on feature for attaching transducers to a pipe as an attachment device for Motegi’s transducers on a pipe because the clamp-on attachment is a convenient attachment device to apply and remove a transducer from a pipe installation and because a clamp-on attachment provides a reliable connection to the pipe [Ao 0040].

Claim 26.  Dependent on the method of Claim 25.   Motegi further discloses including said evaluation unit (17) is equipped for ascertaining at least one of flow rate and flow velocity according to a travel-time difference method  [Col. 5 lines 30-40 The respective data of the propagation times t.sub.d, t.sub.u and t.sub.w, which are stored in first memory 14, are immediately supplied to operational means 17. The flow velocity V which is calculated on the basis of equation (F-1) and the travel-time calculation is provided in equation 6 tu and td].    

Claim 27. Dependent on the method of Claim 25.  Motegi further discloses said evaluation unit (17) is equipped to set an exciter signal [Col. 8 lines 25-40 signal set to within a bandwidth] for the first ultrasonic transducer (1) [Col. 8 lines 25-40 finally, received by the vibration element 2B of the ultrasonic transducer 2. However, in this case, only the ultrasonic wave beams traveling through the hatched area, i.e., the area between the dotted lines g.sub.1 and g.sub.2, can be effectively received].  

Motegi does not explicitly disclose an evaluation unit based on the at least one pipe wall resonance frequency to set an exciter signal   for the first ultrasonic transducer.

Sinha teaches a pair of ultrasonic tranducers (Fig. 1: 12 & 14) on a pipe (18). Sinha further teaches an evaluation unit (Fig. 1: computer 20 and waveform generator 22) based the at least one pipe wall resonance frequency [0036 The detected resonance vibration signals by receiver 14 are amplified and band-pass filtered by combined amplifier-filter electronic module, 24, and digitized using 12 bit, 25 MHz A/D converter, 26, for input to DSP or computer 20. The band-pass filter is used to filter out any extraneous vibration (e.g., ambient vibration) beyond the frequency range that is used in the frequency chirp. This improves the quality of the signal and makes the measurement relatively immune to ambient vibrations that are typically less than 10 kHz in most oil-field locations. The electrical output 8 of AWG 22 is also fed to ADC 26 and simultaneously digitized. DSP 20 uses both these input signals to the ADC to demodulate the amplitude variations to extract the variation in amplitude over time, and uses a frequency transform of the demodulated amplitude information to obtain a frequency spectrum using a Fast Fourier Transform (FFT) to analyze the frequency spectrum of the signals to calculate the shift in peak frequency or variation in amplitude RMS (root-mean-squared) value] to set an exciter signal (Fig. 1: computer 20 and waveform generator 22)  for the first ultrasonic transducer (Fig. 1: transmitting transducer 12).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sinha’s processing and waveform generating properties with Motegi’s evaluation unit for adjusting an exciter signal because the adjustment of the signal to avoid error inducing resonant frequencies increases the measuring accuracy of the device [Sinha 0071]. 
   
Claim 28.  Dependent on the method of Claim 16. Motegi further discloses wherein the pipe wall resonance frequencies fres (Figs. 6 & 7: s1mode and a1mode) are ascertained [Col. 8 lines 15-40]  

Motegi does not explicitly disclose a clamp-on feature of the ultrasonic transducers.

Ao teaches a pair of clamp on transducers (Fig. 1: clamp-on transducers  11 & 12)[0040 Typical clamp-on flow measurement configurations 10, 10' are shown in FIGS. 1 and 2, where the configuration of FIG. 1 sometimes preferred for convenience and better accuracy. When transducer 12 serves as receiver, it receives acoustic energy launched by transducer 11] on a pipe (Fig. 1: 20 pipe) for measuring flow (Fig. 1: 14 flow).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ao’s clamp-on feature for attaching transducers to a pipe as an attachment device for Motegi’s transducers on a pipe because the clamp-on attachment is a convenient attachment device to apply and remove a transducer from a pipe installation and because a clamp-on attachment provides a reliable connection to the pipe [Ao 0040].

Claim 29. Dependent on the method of Claim 16.  Motegi further discloses a method for ascertaining changes of a measuring point (Fig. 4: measuring range LX) of the ultrasonic, flow measuring device (Fig. 4: Transducers 1 & 2) is secured [Abstract The present invention relates to a method of and an apparatus for measuring flow velocity by using ultrasonic waves. Sound velocities of wedge portions constituting ultrasonic transducers provided at the upstream and the downstream sides of a piping] , wherein: a change of the measuring point is displayed (Fig. 7 the area between the dotted lines is the band for clean reception of the transmitted signal)[Fig. 1: 18 display unit], to the extent that the pipe wall resonance frequencies ascertained in at least one of amplitude or position in the spectrum (Fig. 7 the area between the dotted lines is the band for clean reception of the transmitted signal) and, in such case, exceed and/or subceed a desired value [Col. 8 lines 25-40 within the range designated by the dotted lines].   


1) the pipe wall resonance frequencies that are determined by frequency domain functions. 

2) a clamp-on feature of the ultrasonic transducers.

With regard to 1) The limitation is met if the resonance frequency is converted into the frequency domain as there will still be a defined boundary.  The limitation of converting from the time domain to the frequency domain to create comparative transfer functions is taught with motivation to combine in the rejection of Claim 16.

With regard to 2) Ao teaches a pair of clamp on transducers (Fig. 1: clamp-on transducers  11 & 12)[0040 Typical clamp-on flow measurement configurations 10, 10' are shown in FIGS. 1 and 2, where the configuration of FIG. 1 sometimes preferred for convenience and better accuracy. When transducer 12 serves as receiver, it receives acoustic energy launched by transducer 11] on a pipe (Fig. 1: 20 pipe) for measuring flow (Fig. 1: 14 flow).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Ao’s clamp-on feature for attaching transducers to a pipe as an attachment device for Motegi’s transducers on a pipe because the clamp-on attachment is a convenient attachment device to apply and remove a transducer from a pipe installation and because a clamp-on attachment provides a reliable connection to the pipe [Ao 0040]. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Motegi in view of  Sinha and in further view of Sinha (US 20120055239: “Sinha 239”).

Claim 30.  Dependent on a method as claimed in claim 16.  Motegi does not explicitly disclose an identification device for ascertaining pipe wall parameters, wherein  the identification device has at least one ultrasonic transducer and an evaluation unit, which is equipped to ascertain from a pipe wall resonance frequencies ascertained as claimed in claim 16 at least one of a pipe wall thickness and a pipe wall material.

Sinha239 teaches an identification device (Fig, 1a) for ascertaining pipe wall parameters [0040-0041 wall resonances and thickness] characterized in that the identification device (Fig. la) has at least one ultrasonic transducer (22 & 28) and an evaluation unit (12 & 32), which is equipped to ascertain from a pipe wall (24) resonance frequencies (Figs. 8 & 9) ascertained as claimed in claim 16 at least one of a pipe wall thickness [0028 & 0040 an FFT of the received signal to obtain the signal transmission through the wall and the wall resonance peaks that may be used for determining either the wall thickness or the transit time through the wall].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sinha239’s identification device and processing of resonance frequencies to determine a pipe wall thickness with Motegi’s first transducer and evaluation unit because determining an accurate thickness of a pipe wall improves the accuracy in calculating the flow rate and flow velocity [Sinha 0040].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856